Citation Nr: 0904683	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The Board notes that an April 2006 statement from the Veteran 
contains an informal service connection claim for an eye 
condition.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

Prostate cancer was not present until many years after 
service and did not result from an incident during service, 
to include exposure to herbicides.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may service connection for such a disability be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim were accomplished in an April 2003 letter to 
the Veteran, which was provided before the June 2003 
adjudication of the Veteran's claims. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
and private treatment records have been obtained, and in a 
November 2006 correspondence the Veteran withdrew his request 
for a hearing.  Further, the Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  

The Board finds a VA examination is not required, as there is 
no reason to believe that the Veteran's prostate cancer 
diagnosis is related to service.  Although the Veteran's July 
2004 statement, and numerous others, maintain that he was 
exposed to herbicides while on active duty, no evidence in 
the Veteran's service personnel record, service treatment 
record, or from the U.S. Army and Joint Services Records 
Research Center supports the Veteran's position.  Moreover, 
there is no credible evidence of a diagnosis of prostate 
cancer during service.  Essentially, the VA's duty to provide 
an examination has not been triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  

The Veteran has disagreed with the denial of his service 
connection claim by the RO, and maintains his exposure to 
herbicides in service justifies service connection for his 
prostate cancer.

Regulations pertaining to herbicide exposure provide that if 
a Veteran served on active duty in Vietnam, during the 
Vietnam era, the Veteran is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307.  These regulations also 
stipulate the diseases, including prostate cancer, for which 
service connection may be presumed due to herbicide exposure.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran's DD-214 reflects his active duty from June 1964 
to January 1968; and his service personnel record confirms 
service in Thailand from April 1966 to March 1967.  The 
Veteran's service treatment and service personnel records do 
not reflect any service in Vietnam, or indicate the Veteran 
was exposed to herbicides while in Thailand.  Though the 
Veteran received the Vietnam Service Medal, receipt of this 
award does not independently establish a Veteran's service in 
Vietnam.  VA Manual M21-1MR, Part III, Chap. 4.  The RO was 
unable to verify the Veteran's claimed service in Vietnam, 
after making appropriate inquiry with the U.S. Army and Joint 
Services Records Research Center.  The Board has considered 
the Veteran's claim that he was on flights that stopped in 
Vietnam and was engaged in secret mission in Vietnam; 
however, there is no official record confirming the Veteran's 
account.  Therefore, there is no evidence of record to 
support the Veteran's claim that he was exposed to herbicides 
in service, and the Board may not grant the Veteran's service 
connection claim for prostate cancer on a presumptive basis.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  The Veteran's service 
treatment records are negative of any reference to, or 
treatment of, prostate cancer.  Further, the Veteran's 
November 1967 separation medical examination does not contain 
any mention of any anus, rectum, or prostate conditions.  

VA medical records dated in February 2003 indicate the 
Veteran's diagnosis of prostate cancer.  This places the 
onset of the Veteran's prostate cancer thirty-five years 
after service (1968-2003).  In fact, a September 1999 private 
endoscopy report notes that a rectum and digital examination 
revealed no abnormalities, which further indicates that the 
Veteran's condition developed many years after his separation 
from service.  Moreover, there is no medical opinion of 
record, which ties the Veteran's prostate cancer diagnosis to 
his military service.  

The Veteran's own opinion that his prostate cancer diagnosis 
is related to service is not enough to support his claim.  
Lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his opinion alone is insufficient to provide the 
necessary nexus between his prostate cancer and his military 
service.

Based on the foregoing evidence, the Board finds that the 
Veteran's prostate cancer was not present until many years 
after separation from service, and may not be presumed due to 
exposure to herbicides.  Further, he has not presented any 
competent evidence linking his prostate cancer diagnosis to 
his period of service.  Accordingly, the Board concludes that 
prostate cancer was not incurred in or aggravated by service, 
and may not be presumed to having been incurred in service or 
presumed to have resulted from herbicide exposure.


ORDER

Service connection for prostate cancer, claimed as due to 
herbicide exposure, is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


